Case 3:20-cv-00543-HEH-RCY Document 7 Filed 10/27/20 Page 1 of 6 PageID# 25




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division


JEFFREY T. SNOW,IV,

      Plaintiff,

V.                                               Civil Action No. 3:20CV543-HEH


TIMOTHY FISHER,

      Defendant.


                                MEMORANDUM OPINION
                       (Dismissing 42 U.S.C.§ 1983 Complaint)

      Jeffrey T. Snow,IV, a Virginia inmate proceeding pro se and informa pauperis,

submitted this civil action pursuant to 42 U.S.C. § 1983. The matter is before the Court

for evaluation pursuant to 28 U.S.C. §§ 1915(e)(2) and 19ISA.

                           1.     PRELIMINARY REVIEW


      Pursuant to the Prison Litigation Reform Act("PLRA")this Court must dismiss

any action filed by a prisoner ifthe Court determines the action (1)"is frivolous" or(2)

"fails to state a claim on which relief may be granted." 28 U.S.C. § 1915(e)(2); see 28

U.S.C. § 19I5A. The first standard includes claims based upon "an indisputably

meritless legal theory," or claims where the "factual contentions are clearly baseless."

Clay V. Yates, 809 F. Supp.417,427(E.D. Va. 1992)(quoting Neitzke v. Williams, 490

U.S. 319,327(1989)). The second standard is the familiar standard for a motion to

dismiss under Fed. R. Civ. P. 12(b)(6).
 Case 3:20-cv-00543-HEH-RCY Document 7 Filed 10/27/20 Page 2 of 6 PageID# 26




       "A motion to dismiss under Rule 12(b)(6)tests the sufficiency of a complaint;

importantly, it does not resolve contests surrounding the facts, the merits of a claim, or

the applicability of defenses." Republican Party ofN.C. v. Martin, 980 F.2d 943,952

(4th Cir. 1992)(citing 5A Charles A. Wright & Arthur R. Miller, Federal Practice and

Procedure § 1356(1990)). In considering a motion to dismiss for failure to state a claim,

a plaintiffs well-pleaded allegations are taken as true and the complaint is viewed in the

light most favorable to the plaintiff. Mylan Labs., Inc. v. Matkari,1 F.3d 1130, 1134(4th

Cir. 1993); see also Martin,980 F.2d at 952. This principle applies only to factual

allegations, however, and "a court considering a motion to dismiss can choose to begin

by identifying pleadings that, because they are no more than conclusions, are not entitled

to the assumption oftruth." Ashcroft v. Iqbal, 556 U.S. 662,679(2009).

       The Federal Rules of Civil Procedure "require[] only 'a short and plain statement

ofthe claim showing that the pleader is entitled to relief,' in order to 'give the defendant

fair notice of what the ...claim is and the grounds upon which it rests.'" Bell Atl. Corp.

V. Twombly, 550 U.S. 544, 555(2007)(second alteration in original)(quoting Conley v.

Gibson, 355 U.S. 41,47(1957)). Plaintiffs cannot satisfy this standard with complaints

containing only "labels and conclusions" or a "formulaic recitation ofthe elements of a

cause of action." Id. (citations omitted). Instead, a plaintiff must allege facts sufficient

"to raise a right to relief above the speculative level," stating a claim that is "plausible on

its face," rather than merely "conceivable." Id. at 555,570(citation omitted). "A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged."
 Case 3:20-cv-00543-HEH-RCY Document 7 Filed 10/27/20 Page 3 of 6 PageID# 27




Iqbal, 556 U.S. at 678 (citing 5e//      Corp., 550 U.S. at 556). In order for a claim or

complaint to survive dismissal for failure to state a claim, the plaintiff must "allege facts

sufficient to state all the elements of[his or] her claim." Bass v. E.L DuPont de Nemours

& Co., 324 F.3d 761, 765 (4th Cir. 2003)(citing Dickson v. Microsoft Corp., 309 F.3d

193, 213(4th Cir. 2002);lodice v. United States, 289 F.3d 270, 281 (4th Cir. 2002)).

Lastly, while the Court liberally construes pro se complaints, Gordon v. Leeke, 574 F.2d

1147, 1151 (4th Cir. 1978), it will not act as the inmate's advocate and develop,sua

sponte, statutory and constitutional claims that the inmate failed to clearly raise on the

face of his complaint. See Brock v. Carroll, 107 F.3d 241,243(4th Cir. 1997)(Luttig, J.,

concurring); Beaudettv. City ofHampton,775 F.2d 1274, 1278(4th Cir. 1985).

                         II.    SUMMARY OF ALLEGATIONS


       In his Complaint, Plaintiff alleges:

             On July 2020, Judge Fisher showed prejudice against me stating I
       was locked up and that's where I was gonna be pending the outcome of my
       case. He was very biased in violating my 5* Amendment by depriving me
       oflife, freedom,and liberty without due process oflaw,also violating my 8^
       Amendment by denying me bail without good cause, treating me as guilty
       without due process and as if he has a personal vendetta against me as well
       as no reason for denying my motions to the courts.

(Compl. 4.)^ Plaintiff demands a fair trial before an unbiased judge. (Id. at 5.)

                                      III.    ANALYSIS


       It is both unnecessary and inappropriate to engage in an extended discussion ofthe

lack of merit ofPlaintiffs theories for relief. See Cochran v. Morris, 73 F.3d 1310, 1315



       ^ The Court employs the pagination assigned by the CM/ECF docketing system. The
Court corrects the capitalization and punctuation in the quotations from Plaintiffs Complaint.
 Case 3:20-cv-00543-HEH-RCY Document 7 Filed 10/27/20 Page 4 of 6 PageID# 28




(4th Cir. 1996)(emphasizing that "abbreviated treatment" is consistent with Congress's

vision for the disposition of frivolous or "insubstantial claims"(citing Neitzke v.

Williams,490 U.S. 319,324(1989))). Snow's claims will be dismissed for failing to

state a claim under Federal Rule of Civil Procedure 12(b)(6) and as legally frivolous.

       Snow clearly seeks the invalidation or vacation of his criminal conviction and

sentence. The notion that Snow may seek, through a civil suit, the vacation or alteration

of his criminal convictions and sentence,"is legally frivolous xm&QX Heck v. Humphrey,

512 U.S. 477(1994), and related cases." Payne v. Virginia, No. 3:07CV337,2008 WL

1766665, at *2(E.D. Va. Apr. 17, 2008).

       In Heck,the Supreme Court emphasized that "civil tort actions are not appropriate

vehicles for challenging the validity of outstanding criminal judgments." Heck,512 U.S.

at 486. The Supreme Court then held that:

             [I]n order to recover damages for allegedly unconstitutional
       conviction or imprisonment, or for other harm caused by actions whose
       unlawfulness would render a conviction or sentence invalid, a [civil rights]
       plaintiff must prove that the conviction or sentence has been reversed on
       direct appeal, expunged by executive order, declared invalid by a state
       tribunal authorized to make such determination, or called into question by a
       federal court's issuance of a writ of habeas corpus, 28 U.S.C. § 2254.

Id. at 486-87 (internal footnote omitted). The Supreme Court then required that"when a

state prisoner seeks damages in a § 1983 suit, the district court must consider whether a

judgment in favor ofthe plaintiff would necessarily imply the invalidity of his conviction

or sentence; if it would, the complaint must be dismissed unless the plaintiff can

demonstrate that the conviction or sentence has already been invalidated." Id. at 487.
Case 3:20-cv-00543-HEH-RCY Document 7 Filed 10/27/20 Page 5 of 6 PageID# 29




      In Edwards v. Balisok,the Supreme Court extended Heck to civil rights actions

that do not directly challenge confinement, but instead contest procedures which

necessarily imply unlawful confinement. See 520 U.S. 641,646(1997). The Supreme

Court has explained that Heck and its progeny teach that:

              [A] state prisoner's § 1983 action is barred (absent prior
       invalidation)—^no matter the relief sought(damages or equitable relief), no
       matter the target ofthe prisoner's suit(state conduct leading to conviction or
       internal prison proceedings)—if success in that action would necessarily
       demonstrate the invalidity ofconfinement or its duration.

Wilkinson v. Dotson,544 U.S. 74, 81-82(2005).

       Snow requests that the Court grant him a new trial. Snow does not articulate, and

the Court does not discern, how he could be entitled to such relief and not simultaneously

invalidate the fact or duration of his confinement. See Edwards, 520 U.S. at 648; Heck,

512 U.S. at 481-90;see also Preiser v. Rodriguez, 411 U.S. 475, 500(1973)(holding

that when '^the relief[a prisoner] seeks is a determination that he is entitled to immediate

release or a speedier release from [custody], his sole federal remedy is the writ of habeas

corpus").

       Because success on his claims necessarily implies invalid confinement, under the

second prong ofthe Heck analysis. Snow must demonstrate a successful challenge to his

current conviction. Heck, 512 U.S. at 487. Snow makes no allegation that the state court

has invalidated his current convictions or sentence. Id. at 486-87. Thus,Heck and its

progeny, bars all of Snow's claims.
Case 3:20-cv-00543-HEH-RCY Document 7 Filed 10/27/20 Page 6 of 6 PageID# 30




                                 IV.    CONCLUSION


      Snow's claims will be dismissed for failure to state a claim and as frivolous. The

action will be dismissed without prejudice. The Clerk will be directed to note the

disposition ofthe action for purposes of28 U.S.C. § 1915(g).

      An appropriate Order will accompany this Memorandum Opinion.

                                    Aj^                   /s/
                                  HENRY E. HUDSON
DateAr.        26Z>0              SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Vi/ginia
